United States Court of Appeals
                        For the First Circuit

No. 20-2106

                         ROBSON XAVIER GOMES,

                             Petitioner,

                                  v.

                         MERRICK B. GARLAND,*

                             Respondent.


                PETITION FOR REVIEW OF AN ORDER OF THE
                     BOARD OF IMMIGRATION APPEALS


                                Before

                  Lynch and Barron, Circuit Judges,
                     Burroughs,** District Judge.



     SangYeob Kim, with whom Gilles Bissonnette, American Civil
Liberties Union of New Hampshire, Anna R. Welch, Suzannah Dowling,
Blake McCartney, and Cumberland Legal Aid Clinic University of
Maine School of Law were on brief, for petitioner.
     Jane T. Schaffner, Trial Attorney, Office of Immigration
Litigation, Civil Division, United States Department of Justice,
with whom Brian Boynton, Acting Assistant Attorney General, Civil
Division, and Papu Sandhu, Assistant Director, Office of
Immigration Litigation, were on brief, for respondent.




     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Merrick B. Garland has been substituted for Acting
Attorney General Robert Montague Wilkinson.
     **   Of the District of Massachusetts, sitting by designation.
November 3, 2021
           BURROUGHS, District Judge.     An Immigration Judge ("IJ")

denied Petitioner Robson Xavier Gomes' applications for asylum,

withholding of removal, cancellation of removal, protection under

the   United   Nations   Convention   Against   Torture   ("CAT"),   and

voluntary departure.      The Board of Immigration Appeals ("BIA")

then dismissed his appeal.      Now, Mr. Gomes petitions for review

of the BIA's decision on his asylum and withholding of removal

claims.1   For the reasons below, we dismiss one of the claims in

the petition because we lack jurisdiction over it and deny the

others.

                             I. Background

A.    Legal Framework for Asylum and Withholding of Removal

           Our case law is clear that:

           [t]o be eligible for asylum, the applicant
           must show that []he is unwilling or unable to
           return to h[is] country because of persecution
           or a well-founded fear of persecution on
           account of race, religion, nationality,
           membership in a particular social group
           ["PSG"], or political opinion. The applicant
           may make this showing by establishing that
           []he suffered past persecution, which creates
           a rebuttable presumption of a well-founded
           fear of future persecution.       Establishing
           past persecution ordinarily requires an
           applicant to show that []he experienced more
           than   mere   discomfiture,    unpleasantness,

      1Mr. Gomes does not appeal to this court the BIA's
determination that the IJ correctly concluded that he was
ineligible for cancellation of removal and voluntary departure.
Additionally, although he initially sought our review of the BIA's
decision on his CAT claim, he abandoned that claim on September
20, 2021 pursuant to Federal Rule of Appellate Procedure 42(b).

                                 - 3 -
          harassment, or unfair treatment.         Absent
          evidence of past persecution, the well-founded
          fear requirement may be satisfied with
          evidence of a reasonable likelihood of future
          persecution, so long as the fear is genuine
          and objectively reasonable.      To meet the
          objectively   reasonable    requirement,    the
          applicant must produce credible, direct, and
          specific evidence supporting a fear of
          individualized persecution in the future.

               Additionally, the applicant bears the
          burden of demonstrating that the claimed
          persecution was or will be on account of a
          statutorily protected ground -- the nexus
          requirement. That requirement is met if the
          applicant can prove that a statutorily
          protected ground was or will be at least one
          central reason for persecuting the [alien].
          Importantly, [w]hether the harm suffered by an
          asylum applicant was inflicted on account of
          a protected ground is generally [a] question[]
          of fact.

Pojoy-De León v. Barr, 984 F.3d 11, 16 (1st Cir. 2020) (final four

alterations and emphasis in original) (citations and internal

quotation marks omitted).

          "The standard for withholding of removal is even higher;

the applicant must show that it is more likely than not that []he

would be subject to persecution on account of an enumerated ground

if []he were repatriated."    Villalta-Martinez v. Sessions, 882

F.3d 20, 23 (1st Cir. 2018) (citing 8 U.S.C. § 1231(b)(3) and

Mayorga-Vidal v. Holder, 675 F.3d 9, 13 (1st Cir. 2012)).

B.   Facts

          Mr. Gomes was born in Brazil in 1974.       When he was

nineteen years old, he came to the United States.    He lives with


                              - 4 -
his common-law wife in New Hampshire.      They have two children who

are both U.S. citizens.   Mr. Gomes has been consistently employed

and owns a commercial cleaning company.

          Mr. Gomes owns land in Xinguara, a rural area of Brazil.

His parents reside in a small city nearby.         Mr. Gomes' land was

originally owned by his father but was transferred to him about

twenty years ago because Mr. Gomes' father feared that it would be

invaded   and/or   attacked   by   members    of   the   "Partido   dos

Trabalhadores" ("PT") and/or the "Movimento dos Trabalhadores Sem

Terra" ("MST").2   Members of the PT and the MST invade farmland

and   perpetrate   violence   throughout     Brazil.     They   invaded

Mr. Gomes' land on multiple occasions, burning it and killing two

of Mr. Gomes' employees in the process.      Since his arrival in the

United States, Mr. Gomes has returned to Brazil regularly to check

on his land and see his parents.

          In 2009, intending to relocate his family to Brazil,

Mr. Gomes packed a shipping container with some of his belongings——

including motorcycles, commercial cleaning equipment, and a safe

that contained firearms——and arranged for it to be shipped to

Brazil.   Because the container's location was unknown for more

than a year, Mr. Gomes hired a broker to track it down.     The broker



      2The Portuguese phrases "Partido dos Trabalhadores" and
"Movimento dos Trabalhadores Sem Terra" mean "Workers' Party" and
"Landless Workers' Movement," respectively.

                                - 5 -
located the container at the port of Santos in Brazil.                          When

Mr. Gomes went to recover the container, the port official told

him that he would release the container only if Mr. Gomes paid him

a large bribe.       Mr. Gomes refused, telling the port official that

the requested bribe was three-fold what the container's contents

were worth and that he was "against the bribery."                  The official

then    threatened    Mr. Gomes.     Later,      the   official    lowered       his

demand, but Mr. Gomes still refused to pay the bribe.

            The Brazilian government charged, tried, and convicted

Mr. Gomes in absentia for failing to pay taxes on the shipping

container and unlawfully shipping firearms.               Then, the Brazilian

government    issued    an   INTERPOL     Red   Notice,   pursuant       to    which

Mr. Gomes was apprehended by the U.S. Department of Homeland

Security ("DHS") in December 2018.              While being interrogated by

agents from the U.S. Postal Inspection Service, DHS, and U.S.

Immigration and Customs Enforcement, Mr. Gomes admitted to using

his friend's U.S. passport to travel between Brazil and the United

States.    Mr. Gomes was criminally charged in the United States,

and he pleaded guilty to making a false statement in violation of

18 U.S.C. § 1001(a)(2).

            Following the guilty plea, DHS issued a Notice to Appear,

which     charged     Mr.    Gomes   as      removable     under     8        U.S.C.

§§ 1182(a)(6)(A)(i),         1182(a)(6)(C)(i),      and    1182(a)(6)(C)(ii).

During his removal proceedings, Mr. Gomes conceded removability

                                     - 6 -
but sought relief in the form of asylum, withholding of removal,

protection under CAT, and cancellation of removal, or, in the

alternative, voluntary departure.               In connection with his asylum

claim, Mr. Gomes maintained that he had been persecuted (and feared

future      persecution)      based     on   his     membership        in    two   PSGs:

(1) landowners in Brazil who oppose corruption and (2) individuals

opposed to and refusing to cooperate with corrupt government

officials.      Additionally, he asserted that he had been and would

be persecuted for his political opinions.                        His application for

withholding of removal was based on the same grounds.

C.    The IJ's Decision

             Although      the    IJ    found      that    Mr.     Gomes     "testified

credibly," he denied Mr. Gomes all relief and ordered him removed.3

             With respect to asylum, the IJ rejected Mr. Gomes'

contention that he had suffered past persecution, finding that

neither (1) the invasion/destruction of his land at the hands of

the PT and/or the MST nor (2) the threats made against him by the

PT,   the    MST,    and/or      port   officials         rose    to   the    level   of

persecution.        The IJ also found that Mr. Gomes did not have a

well-founded fear of future persecution because he failed to

demonstrate a reasonable probability that he would be singled out



      3Because Mr. Gomes does not challenge (or has abandoned) them
on appeal, we do not discuss his applications for protection under
CAT, cancellation of removal, and voluntary departure.

                                        - 7 -
for persecution or that there was a pattern and practice of harming

similarly-situated individuals in Brazil.               Next, the IJ considered

whether     Mr.      Gomes    had    satisfied    the       "basis"    and       "nexus"

requirements and found that he had not.                     The IJ concluded that

Mr. Gomes'        proposed     PSGs——landowners        in     Brazil    who       oppose

government corruption and individuals who oppose and refuse to

cooperate with corrupt government officials——were not legally

cognizable.        Taking a belt-and-suspenders approach, the IJ also

concluded that, even setting aside the fact that Mr. Gomes had

failed to identify a legally cognizable PSG, he had also not

adequately        demonstrated       that   any      alleged    past        or    future

persecution was tied to his membership in a PSG.                       Specifically,

the IJ found that the PT and the MST invaded land to make money,

not   to    target    any    particular     group.      Then,    the    IJ       rejected

Mr. Gomes' political opinion-based claim because Mr. Gomes had not

expressed his political opinion to anyone nor was a political

opinion imputed to him.             Additionally, the IJ rejected Mr. Gomes'

argument that he had been criminally prosecuted in Brazil because

of    his   political       opinion,    instead   finding      that    he    had    been

prosecuted and convicted because of his criminal conduct (i.e.,

illegally shipping guns and failing to pay required taxes).

             The IJ rejected Mr. Gomes' withholding of removal claim

because Mr. Gomes had failed to satisfy the lower burden of

establishing his eligibility for asylum.

                                        - 8 -
D.   The BIA's Decision

           The BIA dismissed Mr. Gomes' appeal.          With respect to

his asylum claim, the BIA found that his proffered PSG, Brazilian

landowners who oppose corruption, was not legally cognizable.4

The BIA also rejected Mr. Gomes' political opinion argument,

agreeing with the IJ that Mr. Gomes "did not express his political

opinion to anyone or establish that a political opinion was imputed

to him."   Additionally, the BIA found that, even if Mr. Gomes had

identified a legally cognizable PSG or established that he had

expressed a political opinion (or had one imputed to him), the IJ

had correctly concluded that Mr. Gomes had failed to demonstrate

a sufficient link between any past or feared harm and a protected

ground.    In    doing   so,   the    BIA:   (1) highlighted   Mr.   Gomes'

testimony that the PT invaded his land to make money; (2) affirmed

the IJ's decision that Mr. Gomes' criminal prosecution in Brazil

stemmed from his own criminal conduct rather than a protected

ground; and (3) found no error in the IJ's finding that Mr. Gomes

was not targeted by port officials on account of his political

opinion.

           The   BIA   rejected   Mr.   Gomes'   withholding   of    removal

argument for the same reasons.



     4 In his BIA appeal, Mr. Gomes abandoned his other proposed
PSG: "individuals opposed to and refusing to cooperate with corrupt
government officials."

                                     - 9 -
                                      II. Discussion

                Mr. Gomes' arguments in the instant petition fall into

three      categories.          First,       he    asserts    that    the   BIA   erred   by

rejecting his proposed PSG, "Brazilian landowners," and concluding

that       he   was    not   and     will    not    be    persecuted     because   of     his

membership in that group.               Second, he maintains that the BIA erred

by finding that he did not express a political opinion and was not

and will not be persecuted because of it.5                            Third, he contends

that because of its other errors, the BIA incorrectly rejected his

withholding of removal claim.                     Finding that we lack jurisdiction

over his PSG claim and that his other arguments are unconvincing,

we dismiss his PSG claim and deny the petition as to his other

claims.

A.     The Court Lacks Jurisdiction to Consider Mr. Gomes' PSG Claim

                The Government argues that we lack jurisdiction over

Mr. Gomes'            PSG    claim    because        he      failed    to   exhaust       his

administrative remedies.                    Specifically, it avers that whereas

Mr. Gomes argues for the first time here that he has been or will

be persecuted in Brazil because of his membership in one PSG,

"Brazilian landowners," he argued before the BIA that he has been

or will be persecuted in Brazil because of his membership in a



       In his petition, Mr. Gomes develops no separate argument
       5

that the BIA erred by concluding that no anti-corruption political
opinion was imputed to him.

                                             - 10 -
different    PSG,   "Brazilian   landowners    who    oppose   corruption."

Mr. Gomes     disputes   this     characterization        of   the   record,

maintaining that he did, in fact, advance the same PSG before the

BIA that he advances here.       For the reasons below, the Government

is correct.

            Before us, Mr. Gomes' position is clear: he has been or

will be persecuted in Brazil because of his membership in the PSG

"Brazilian landowners."        Mr. Gomes, however, did not make that

argument to the BIA.        Nor did the BIA raise and address the PSG

that he now proposes.       See Mazariegos-Paiz v. Holder, 734 F.3d 57,

63 (1st Cir. 2013) (noting that "an issue is exhausted when it has

been squarely presented to and squarely addressed by the agency,

regardless of which party raised the issue (or, indeed, even if

the agency raised it sua sponte)").            Accordingly, we have no

jurisdiction to consider Mr. Gomes' PSG claim.            See Granada-Rubio

v. Lynch, 814 F.3d 35, 39 (1st Cir. 2016) ("To the extent the

social group proposed now was not proposed to the BIA, it is

unexhausted."); Mazariegos-Paiz, 734 F.3d at 62 (noting that the

"exhaustion requirement is jurisdictional" and "constitutes a

limitation     on   [this     Court's]     power     of   review"    (citing

Athehortua-Vanegas v. INS, 876 F.2d 238, 240 (1st Cir. 1989))).

            As noted above, Mr. Gomes maintains that he did present

the PSG that he asserts here to the BIA.             But the record belies



                                  - 11 -
his position.     In his BIA brief, Mr. Gomes made the following

statements, among others:

          •    "The [IJ] erred in finding that landowners in Brazil
               who oppose corruption is not a cognizable [PSG]."

          •    "Brazilian landowners who    oppose   corruption   are
               sufficiently particular."

          •    "Mr. Gomes narrows his proposed social group even
               further by adding an additional element: Brazilian
               landowners who also oppose government corruption."

          •    "The [IJ] erred in finding that Mr. Gomes failed to
               establish that he was persecuted on account of his
               membership in the [PSG] 'Brazilian landowners who
               oppose government corruption.'"

These assertions clearly establish that Mr. Gomes' proposed PSG

was "Brazilian landowners who oppose corruption."6

          Additionally, the BIA's written decision demonstrates

that the BIA did not take it upon itself to independently evaluate

the "Brazilian landowners" PSG notwithstanding Mr. Gomes' failure

to raise it.    In summarizing Mr. Gomes' arguments, the BIA noted

that he "alleged a fear of harm based on . . . his membership in

the proffered [PSG] of landowners in Brazil who oppose government

corruption."     Further, in analyzing Mr. Gomes' claims, the BIA

observed, among other things, that his "narrowing characteristic

of opposing government corruption is ambiguous" and "sets no



     6 By failing to challenge the BIA's determination regarding
the “Brazilian landowners who oppose corruption” PSG here, he has
waived review of that determination.       See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                               - 12 -
guidelines as to what is considered government opposition or who

is considered a landowner" and that he had "not demonstrated that

landowners in Brazil who oppose government corruption are set apart

or distinct from other persons within Brazilian society such that

they are considered a distinct social group."

            In light of the foregoing, we conclude that Mr. Gomes

has failed to exhaust his administrative remedies with respect to

the   PSG   that   he   asserts   here. 7   For    that   reason,   we   lack

jurisdiction to consider his PSG claim.           Cf. Makhoul v. Ashcroft,

387 F.3d 75, 80 (1st Cir. 2004) ("Given these procedural defaults,

we decline to entertain his virgin claim of past persecution in

this venue.").




      7Mr. Gomes argues that because he proffered the "Brazilian
landowners" PSG in his BIA Notice of Appeal ("NOA"), he exhausted
his administrative remedies, but this argument is unavailing. A
single sentence in a largely-administrative NOA does not
constitute exhaustion where Mr. Gomes indicated, on the very same
form, that he would be filing a "separate written brief or
statement" and did, in fact, submit a twenty-nine page brief
wherein he clearly and repeatedly proffered only a different PSG.
Additionally, it merits mention that Mr. Gomes' NOA challenges a
finding, i.e., that "a landowner from Brazil was not a [PSG],"
that the IJ never made. The IJ opined only on the two PSGs that
Mr. Gomes presented: "Brazilian landowners who oppose corruption"
and "individuals who are opposed to and refuse to work with corrupt
government officials." Against this backdrop, we find that the
PSG that Mr. Gomes now advances was neither "squarely presented"
to nor "squarely addressed" by the BIA and that we therefore lack
jurisdiction to consider it. Mazariegos-Paiz, 734 F.3d at 63.

                                   - 13 -
B.     The BIA's Decision on Mr. Gomes' Political Opinion Claim Was
       Supported by Substantial Evidence

              Next, Mr. Gomes argues that the BIA erred by concluding

that he (1) did not express a political opinion and (2) failed to

demonstrate that he had been harmed because of it.              Because these

are questions of fact, "we will uphold [the] factual findings

unless 'any reasonable adjudicator would be compelled to conclude

to the contrary.'"           Gómez-Medina v. Barr, 975 F.3d 27, 31 (1st

Cir. 2020) (quoting 8 U.S.C. § 1252(b)(4)(B)); see Pojoy-De León,

984 F.3d at 16 (noting that whether harm is inflicted based on a

protected ground is a factual question).              "Phrased another way,

we will accept all findings of fact . . . as long as those findings

are 'supported by reasonable, substantial, and probative evidence

on the record considered as a whole.'"            Chhay v. Mukasey, 540 F.3d

1, 5 (1st Cir. 2008) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992)).         For the reasons below, the BIA's finding on each

issue was supported by substantial evidence.

              As to whether he expressed a political opinion, Mr. Gomes

asserts that he did so when he told the port official that he was

"against the bribery."          But given the sequence of events at the

port, the record does not compel a finding that this was an

expression of a political opinion.             See Hincapie v. Gonzalez, 494

F.3d   213,    218    (1st   Cir.   2007)   ("That   the   record   supports   a

conclusion contrary to that reached by the BIA is not enough to


                                      - 14 -
warrant upsetting the BIA's view of the matter; for that to occur,

the record must compel the contrary conclusion." (emphasis in

original)).     Notably, the port official asked Mr. Gomes for a

significant bribe, Mr. Gomes refused to pay, and, in doing so,

told the port official both that the bribe solicited was three-fold

what the container's contents were worth and that he was "against

the bribery."    Additionally, after Mr. Gomes refused to pay the

initial amount (and after the port official told Mr. Gomes that

"bad things" would happen to him if he refused to pay), the port

official lowered his demand.       Against this backdrop, the record

does not compel a finding that Mr. Gomes expressed a political

opinion to the port official.           Put simply, where the statement

"I'm against the bribery" is made in response to a specific

solicitation——and Mr. Gomes intimated that at least part of the

reason he would not pay the bribe was because it was too high when

compared to the value of the goods being embargoed——the BIA was

not compelled to conclude that his statement was an expression of

a political opinion.     That the port official continued to haggle

with Mr. Gomes over price further demonstrates that Mr. Gomes'

statement was not seen as a statement of political opinion but

rather as indicative of an aversion to paying a particular bribe.

Accordingly,    the   BIA's   finding    was   "supported   by   reasonable,

substantial, and probative evidence on the record considered as a



                                  - 15 -
whole," and therefore must not be disturbed.8                 Chhay, 540 F.3d at

5 (quoting Elias-Zacarias, 502 U.S. at 481).

            For similar reasons, the BIA's holding that there was no

error in the IJ's finding that Mr. Gomes failed to establish the

required nexus between past or feared harm and his political

opinion    was     also   supported     by   substantial     evidence.        As    to

Mr. Gomes' claim that the port official threatened him because of

his asserted political opinion, the record suggests otherwise.

Specifically, in light of the events described above, it is far

more likely that the port official threatened Mr. Gomes merely

because he refused to pay the specific bribe being solicited (not

because Mr. Gomes was, in the abstract and as a political matter,

opposed to bribery).          As to Mr. Gomes' claim that the Brazilian

government         prosecuted     him        criminally      because     of        his

anti-corruption stance, it is far more likely that he was convicted

because he violated Brazilian law.                In any event, even if the

record    supported       Mr. Gomes'    positions,    this    Court    should      not

overturn     the    BIA's    factual     finding     unless    "any    reasonable

adjudicator would be compelled to conclude to the contrary."




     8 To the extent Mr. Gomes argues that his failure to pay the
bribe was, itself, an expression of political opinion, we reject
that argument.     Cf. Mayorga-Vidal, 675 F.3d at 18 (finding
supportable the BIA's conclusion that the petitioner's refusal to
join a gang, without more, was not an expression of political
opinion).

                                       - 16 -
Gómez-Medina, 975 F.3d at 31 (quoting 8 U.S.C. § 1252(b)(4)(B)).

Here, nothing in the record compels a contrary conclusion.

C.   Mr. Gomes' Withholding of Removal Claim Fails Because His
     Asylum Claim Fails

          Because   Mr.   Gomes    has   failed   to   establish   his

eligibility for asylum, he has necessarily failed to establish his

eligibility for withholding of removal, Escobar v. Holder, 698

F.3d 36, 39 (1st Cir. 2012), and we therefore also affirm the BIA's

decision denying his withholding of removal claim.       See Pojoy-De

León, 984 F.3d at 18; Villalta-Martinez, 882 F.3d at 26; Singh v.

Mukasey, 543 F.3d 1, 7 (1st Cir. 2008); Guillaume v. Gonzales, 504

F.3d 68, 71 n.2 (1st Cir. 2007).

                          III. Conclusion

          The petition for review is dismissed as to Mr. Gomes'

PSG claim and denied as to his other claims.




                              - 17 -